Oliver, Chief Judge:
This appeal for reappraisement relates to certain rubber webbing that was exported from Kobe, Japan, and entered at the port of Detroit, Mich.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the items in question is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value for the present merchandise is $4.50 per 100 feet, net packed, less ocean freight and insurance, and I so hold.
Judgment will be rendered accordingly.